09-0508-ag
    Maze v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A099 082 538
                                                                          A099 082 539
                                                                          A099 082 540
                                                                          A099 082 541
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 16 th day of April, two thousand ten.

    PRESENT:
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
             PETER W. HALL,
                     Circuit Judges.
    _______________________________________

    JORGO MAZE, ADELINA MAZE, VANGJELICA
    MAZE, STEFANO MAZE,
             Petitioners,

                     v.                                    09-0508-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONERS:              Gregory Marotta, Vernon, New Jersey.
FOR RESPONDENT:        Tony West, Assistant Attorney
                       General; Susan Houser, Senior
                       Litigation Counsel; Steven F. Day,
                       Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Jorgo Maze, Adelina Maze, Vangjelica Maze, and Stefano
Maze, natives and citizens of Albania, seek review of a
January 14, 2009, order of the BIA, which, after remand from
this Court, again denied Maze’s applications for asylum and
withholding of removal. In re Maze, Nos. A099 082
538/539/540/541 (B.I.A. Jan. 14, 2009). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.

     Under the circumstances of this case, we review the
BIA’s decision alone. See Belortaja v. Gonzales, 484 F.3d
619, 622-23 (2d Cir. 2007). The applicable standards of
review are well-established. 8 U.S.C. § 1252(b)(4)(B); see
also Manzur v. U.S. Dep't of Homeland Sec., 494 F.3d 281,
288-89 (2d Cir. 2007).

     Substantial evidence supports the BIA’s determination
that Maze failed to establish his membership in a particular
social group under the INA. See 8 U.S.C. § 1101(a)(42).
The BIA has long interpreted the term “social group” to mean
“a group of persons all of whom share a common, immutable
characteristic.” Matter of Acosta, 19 I. & N. Dec. 211, 233
(BIA 1985), overruled on other grounds in part by Matter of
Mogharrabi, 19 I. & N. Dec. 439, Interim Decision 3028, 1987
WL 108943 (BIA June 12, 1987). An “immutable
characteristic” is one that members of the group “either
cannot change, or should not be required to change because
it is fundamental to their individual identities or
consciences.” Id. As examples of such characteristics, the
BIA has listed “sex, color, or kinship ties, or . . . a
shared past experience such as former military leadership or

                             2
land ownership.” Id. Moreover, a cognizable social group
must: (1) exhibit a shared characteristic that is socially
visible to others in the community; and (2) be defined with
sufficient particularity. See Matter of A-M-E & J-G-U-, 24
I. & N. Dec. 69, 74-76 (BIA 2007), aff’d by Ucelo-Gomez v.
Mukasey, 509 F.3d 70, 73 (2d Cir. 2007). Not all applicants
who can point to membership in some group united by a shared
past experience will qualify for asylum. Rather, an asylum
applicant’s status as a member of a particular social
group—and not some other factor—must be a central reason why
that individual is targeted for persecution. See 8 U.S.C.
§ 1158(b)(1)(B).

     We find no reversible error in the BIA’s determination
that Maze’s putative social group consisting of “Albanians
who attempt to reclaim ownership of land that had been
unjustly taken by the government,” lacked the requisite
social visibility to constitute a particular social group
under the INA. Nor does Maze advance any argument that
would compel us to disturb the BIA’s conclusion that the
individuals in this group did not possess any visible and
discrete attributes recognizable by others in Albania. See
Matter of C-A-, 23 I. & N. Dec. 951, 957, 959-60 (BIA 2006).
Cf. Matter of S-E-G-, 24 I. & N. Dec. 579, 586-88 (BIA
2008).

     We also find no reversible error in the BIA’s
conclusion that, even if Maze had articulated a cognizable
social group, he failed to demonstrate that a central reason
for the abuse he endured was his membership in that group.
See 8 U.S.C. § 1101(a)(42). Indeed, the BIA reasonably
noted that Maze’s persecutors were current owners of his
property whose motivation was to prevent Maze from
dispossessing them from their land. Any harm Maze endured
was a result of factors specific to his particular land
dispute rather than his membership in the group of
“Albanians who attempt to reclaim ownership of land that had
been unjustly taken by the government.” See Koudriachova v.
Gonzales, 490 F.3d 255, 261-62 (2d Cir. 2007); Matter of C-
A-, 23 I. & N. Dec. at 958-59. Substantial evidence,
therefore, supports the BIA’s determination that Maze failed
to establish his eligibility for asylum and withholding of
removal. See Manzur, 494 F.3d at 289.



                             3
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4